t c memo united_states tax_court paul f and barbara j basile petitioners v commissioner of internal revenue respondent basile health center dc pc petitioner v commissioner of internal revenue respondent docket nos filed date paul f basile and barbara j basile pro sese james n beyer for respondent memorandum opinion marvel judge these consolidated cases are before the court on respondent’s motion for judgment by default pursuant to rule by separate notices of deficiency respondent 1unless otherwise indicated all section references are to continued determined the following deficiencies additions to tax and penalties with respect to petitioners’ federal income taxes paul f and barbara j basile addition_to_tax accuracy-related delinquency penalty year deficiency sec_6651 sec_6662 dollar_figure dollar_figure dollar_figure big_number big_number -- basile health center dc pc addition_to_tax accuracy-related delinquency penalty year deficiency sec_6651 sec_6662 dollar_figure dollar_figure dollar_figure respondent conceded in his motion for judgment by default however that the deficiencies additions to tax and penalties with respect to petitioners’ federal income taxes are less than those originally determined and are as follows paul f and barbara j basile addition_to_tax accuracy-related delinquency penalty year deficiency sec_6651 sec_6662 dollar_figure dollar_figure dollar_figure big_number big_number -- continued the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar basile health center dc pc addition_to_tax accuracy-related delinquency penalty year deficiency sec_6651 sec_6662 dollar_figure dollar_figure dollar_figure petitioners filed separate petitions to redetermine the deficiencies and related penalties we consolidated these cases hereinafter this case for trial briefing and opinion pursuant to rule a because they present common issues of fact and law background paul and barbara basile the basiles are licensed chiropractors basile health center dc pc bhc is one of several business entities the basiles have used to conduct their chiropractic practice on date respondent issued a notice_of_deficiency to the basiles in which he determined that certain entities the basiles used in running their chiropractic practice were shams and that the basiles had used those entities to underreport their income respondent also determined that the basiles had not established that they qualified for the disabled_access_credit that certain computational adjustments were necessary and that the basiles were liable for deficiencies in their income taxes penalties and an addition_to_tax on date respondent also issued a notice_of_deficiency to bhc in which he determined that bhc had not established that it was qualified to deduct certain claimed expenses respondent also determined that bhc was liable for a deficiency in its income_tax a penalty and an addition_to_tax the basiles and bhc invoked the jurisdiction of this court on date by the timely filing of their petitions the basiles resided in orefield pennsylvania when their petition was filed bhc’s mailing address was the same as the basiles’ orefield pennsylvania address when its petition was filed petitioners’ representative at the time of the filings robert n bedford mr bedford designated tampa florida as the place of trial the basiles’ only allegations of error in their petition are as follows the service based their assessment upon a denial of legitimate business structures such as corporations designed to provide legal protections as provided by the law the service also denied legitimate business deductions that are available under code sec_162 there is also a question of any assessment at this time for because the statute_of_limitations has expired for that year bhc’s only allegation of error in its petition is that the service based their assessment upon a disallowance of certain expenses on date respondent’s answers to the petitions were filed respondent denied that he erred as alleged respondent’s answer to the basiles’ petition also included the following allegations in support of the timeliness of the basiles’ notice_of_deficiency for a the petitioners’ joint income_tax return for the taxable_year was filed on date b the amount of gross_income stated in the income_tax return filed by the petitioners for the taxable_year was dollar_figure c during the taxable_year the petitioners received additional income of dollar_figure from their chiropractic practice through corporations or trusts which should be disregarded as sham entities said amount of additional income was not included in the gross_income stated in the return filed by petitioners for the taxable_year and there was not disclosed on the return or in a statement attached thereto the fact that such amount was received during said year d petitioners did not borrow or receive from nontaxable sources any funds or other assets not properly taken into account by the respondent which would cause or account for the additional income as set forth above e the additional gross_income that petitioners received and that was omitted from the income_tax return they filed for the taxable_year is in excess of percent of the gross_income reported in such return f the notice_of_deficiency setting forth the respondent’s determination of the deficiencies for the taxable_year was timely sent to the petitioners by certified mail on date which date was prior to the expiration of the six-year period for assessment applicable under sec_6501 in the answer to bhc’s petition respondent included specific allegations that bhc’s tax_return was due on date but that bhc did not file the return until date petitioners did not file replies to respondent’s answers by notice dated date we set this case for trial at the tampa florida trial session beginning on date the notice specifically stated that your failure to appear may result in dismissal of the case and entry of decision against you our standing_pretrial_order which requires that all facts be stipulated to the maximum extent possible all documentary and written evidence be stipulated in accordance with rule b and each party prepare a trial memorandum not less that days before the first day of the trial session was attached to the notice the standing_pretrial_order also warned that if any unexcused failure to comply with this order adversely affects the timing or conduct of the trial the court may impose appropriate sanctions including dismissal on date counsel for respondent telephoned mr bedford in order to introduce himself and arrange for a conference to discuss this case respondent’s counsel was unable to reach mr bedford so he left him an answering machine message and sent letters informally requesting that petitioners answer questions and produce certain documents mr bedford provided cursory responses to some but not all of the questions and he produced no documents due to the inadequacy of petitioners’ informal responses on date respondent served interrogatories on mr bedford petitioners failed to respond to the interrogatories on date respondent’s requests for admission in regard to both the basiles and bhc were filed petitioners never replied to respondent’s requests so they are deemed admitted rule c on date respondent’s motions to compel responses to respondent’s interrogatories were filed on date we granted respondent’s motions in that petitioners were to serve upon respondent’s counsel full complete and responsive responses made under oath and in good_faith to the interrogatories we warned petitioners that if they did not fully comply with the order we would be inclined to impose sanctions petitioners failed to comply with the date order on date mr bedford telephoned respondent’s counsel to inform him that he was experiencing car trouble and that he did not anticipate making it to the calendar call the next day on date this case was called at the court’s tampa florida trial session although counsel for respondent appeared and was heard no appearance was made by or on behalf of petitioners we continued this case by notice dated date we set this case for trial at the tampa florida trial session beginning on date the notice contained the same warnings of sanctions as the previous notice setting this case for trial and the standing_pretrial_order on date respondent’s motions for continuance of trial regarding both the basiles and bhc were filed in support of his motions respondent stated that a criminal indictment had been filed against mr bedford charging him with tax crimes including aiding assisting or advising the preparation of false and fraudulent_returns and he provided us with a copy of the indictment respondent further asserted that mr bedford either prepared or was otherwise linked to the preparation of the returns at issue in this case and that certain of the disallowed expenses and unreported income at issue were related to entities that petitioners with mr bedford’s assistance allegedly used to facilitate the diversion of unreported taxable_income respondent also expressed his concern that any settlement offer previously made by mr bedford would be subject_to attack because of mr bedford’s potential conflicts of interest mr bedford did not object to the granting of respondent’s motions on date we ordered petitioners and mr bedford to file written responses to respondent’s motions for continuance and to show cause why mr bedford should not be withdrawn as counsel we also granted the motions for continuance but this case remained calendared on the date trial session for a status report petitioners did not respond as ordered and did not appear at the september calendar call respondent appeared and stated that he had had no communication from any of the petitioners we ordered that mr bedford be withdrawn as petitioners’ counsel and that this case be restored to the general docket on date petitioners moved to change the place of trial from tampa florida to philadelphia pennsylvania on date we granted the motion by notice dated date we set this case for trial at the philadelphia pennsylvania trial session beginning on date the notice again contained sanction warnings and referred to our standing_pretrial_order which was enclosed on date respondent’s second requests for admission in regard to both the basiles and bhc were filed petitioners failed to respond to these requests so they are deemed admitted rule c on date respondent sent petitioners a letter inviting them to request a conference to discuss this case and informally asking that they answer certain questions and produce certain documents petitioners failed to request a conference however and did not provide respondent with the requested answers documents or any other information on date respondent served on both the basiles and bhc a second set of interrogatories and a second request for production of documents again petitioners failed to respond on date respondent’s motions to compel responses to the second set of interrogatories and second set of motions to compel production of documents were filed on date we ordered petitioners to file a response to these motions petitioners did not comply with the order consequently on date we ordered that petitioners on or before date provide respondent with answers to the interrogatories and produce the requested documents we warned petitioners that failure to comply with our order could result in sanctions petitioners continued to disregard our orders on date respondent’s motion to consolidate the basiles’ case with bhc’s case for trial briefing and opinion was filed on date we ordered petitioners to file a response to the motion for consolidation on or before date but petitioners failed to do so on date we granted the motion on date respondent appeared at the calendar call of the philadelphia pennsylvania trial session and his motion for judgment by default was filed petitioners did not appear petitioners also failed to provide respondent or the court with a pretrial memorandum as required by the court’s standing_pretrial_order respondent asserted however that he had received several pieces of frivolous correspondence from paul basile mr basile before the trial session and that mr basile stated in much of the correspondence that he was not disputing the existence or amount of the tax_liabilities respondent requested in his motion that we enter a judgment by default against petitioners and find reduced deficiencies in income_tax penalties and additions to tax for each petitioner in support of the motion for judgment by default respondent argues that petitioners have completely failed to comply with the court’s orders and have ignored the tax court’s rules_of_practice and procedure discussion in general the commissioner’s determination of underlying tax deficiencies is presumed correct and the taxpayer bears the burden of proving otherwise rule a 290_us_111 unless otherwise indicated petitioners bear the burden_of_proof in this case petitioner sec_2when a case involves unreported income and is appealable to the court_of_appeals for the third circuit the commissioner’s determination of unreported income is entitled to the presumption of correctness only if the determination is supported by some evidence linking the taxpayer to the tax-generating activity 794_f2d_884 3d cir vacating tcmemo_1985_101 as this case is appealable to the court_of_appeals for the third circuit barring a stipulation to the contrary the court is bound to apply the law of the court of continued have not only failed to carry their burden but they have defaulted within the meaning of rule a pursuant to rule a we may hold any party in default when that party has failed to plead or otherwise proceed as provided by these rules or as required by the court and thereafter the court may enter a decision against the defaulting party the action or inaction of a taxpayer that constitutes sufficient grounds to apply rule a is a matter within our discretion and we have consistently given rule broad applicability see eg 91_tc_1049 default where taxpayer failed to communicate with the court to appear at trial to participate in preparation of case for trial and to comply with the requirements of rule a with regard to preparation of a stipulation of facts affd 926_f2d_1470 6th cir 84_tc_693 continued appeals for the third circuit in regard to respondent’s determination that the basiles failed to report income 54_tc_742 affd 445_f2d_985 10th cir because the facts alleged by respondent in his answer to the basiles’ petition and the deemed admissions provide sufficient evidence linking the basiles to the unreported income the presumption of correctness applies to respondent’s determination and petitioners bear the burden_of_proof that respondent’s determination is erroneous see 87_tc_1403 the entry of a default has the effect of admitting all well-pleaded facts in respondent’s answer and a default judgment must be supported by respondent’s well-pleaded facts 91_tc_1049 the establishment of respondent's well-pleaded facts through a default is no different than establishing such facts through deemed admissions affd 926_f2d_1470 6th cir affd without published opinion 789_f2d_917 4th cir 79_tc_132 default as sanction for taxpayer’s willful flouting of court- ordered discovery that hampered commissioner’s ability to develop his case affd 703_f2d_1063 8th cir despite repeated warnings petitioners failed to comply with the rules and requirements of this court by not participating in the discovery process by violating numerous court orders including the standing_pretrial_order and by not appearing at any of three calendar calls such conduct provides a more than sufficient basis for granting respondent’s motion with respect to those issues on which petitioners have the burden_of_proof we note however that the basiles asserted in their petition that respondent’s determination regarding should not be sustained because it was made outside the 3-year period of limitations specified in sec_6501 respondent alleged in his answer 3although the commissioner ordinarily has the burden of production with respect to any penalties and additions to tax sec_7491 the petitions did not contain any assignments of error with respect to the additions to tax under sec_6651 or the accuracy-related_penalty under sec_6662 because petitioners did not contest the additions to tax or penalties in the petitions they are deemed conceded rule b 118_tc_358 even if the additions to tax and penalties were not deemed to be conceded the facts alleged in respondent’s answers and the deemed admissions are sufficient to satisfy respondent’s burden of production for purposes of this motion that his determination was timely made within the 6-year period of limitations in sec_6501 and argues in his motion that a decision by default is appropriate on this issue sec_6501 provides a general_rule --if the taxpayer omits_from_gross_income an amount properly includible therein which is in excess of percent of the amount of gross_income stated in the return the tax may be assessed or a proceeding in court for the collection of such tax may be begun without assessment at any time within years after the return was filed to invoke the 6-year assessment_period respondent has the burden of proving that petitioners omitted the requisite amount of gross_income from their return id 38_tc_84 affd 318_f2d_786 10th cir in deciding whether to grant respondent’s motion we look to respondent’s affirmative allegations in his answer to the basiles’ petition and the basiles’ deemed admissions to decide whether respondent has met his burden_of_proof see smith v commissioner supra pincite 87_tc_1403 the basiles are deemed to have admitted that they did not file their joint_return until date respondent affirmatively alleged in his answer that although the basiles reported their gross_income as dollar_figure they received additional taxable_income of dollar_figure that they did not disclose on either their return or in a statement attached to the return respondent also alleged in his answer that the notice_of_deficiency was sent to petitioners by certified mail on date well within the 6-year period of limitations because the basiles are deemed to have admitted the well-pleaded facts of respondent’s answer and respondent’s requests for admission stating that they received additional income in excess of percent of what they reported on their return respondent has met his burden of proving that the notice_of_deficiency for was timely mailed and the 6-year period of limitations under sec_6501 applies conclusion petitioners have failed to comply with the rules and requirements of this court and the record reveals no reason to excuse petitioners’ inactivity and otherwise noncompliant behavior moreover we are satisfied that the well-pleaded facts in respondent’s answer and the deemed admissions provide an adequate factual basis for concluding that the period of limitations for assessing the liability under sec_6501 has not expired consequently we shall grant respondent’s motion for default pursuant to rule a to reflect the foregoing an appropriate order and decision granting respondent’s motion for judgment by default will be entered in each docket
